Citation Nr: 0211064	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  99-24 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
disability pension benefits, in the calculated amount of 
$8,419, to include the issue of whether the overpayment was 
due solely to administrative error by the Department of 
Veterans Affairs (VA).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1950 to 
February 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 decision by the 
Committee on Waivers and Compromises (COWC) at the VA 
Regional Office (RO) in St. Petersburg, Florida. 


REMAND

Preliminary review of the evidentiary record in this case 
indicates that the overpayment at issue resulted from the 
retroactive termination of the veteran's disability pension 
award, after it was learned by the RO that the veteran had 
failed to report, in a timely fashion, receipt of countable 
annual income.  The Board observes that the veteran's request 
for waiver of recovery of an assessed overpayment of $9,651 
was partially granted by the COWC in September 1999, to 
reflect an adjustment to the veteran's pension benefits 
effective January 1, 1996.  Thus, that decision waived $1,232 
of the overpayment, leaving a remaining debt of $8,419 still 
in issue.

The Board further notes that an April 2001 statement by the 
veteran's representative may be construed as raising the 
issue of whether the assessed overpayment was properly 
created.  The veteran, in essence, claims the overpayment 
occurred because of VA administrative error.  In this regard, 
the RO has not yet addressed the issue of administrative 
error.  The United States Court of Appeals for Veterans 
Claims (Court) has held that when the validity of a debt is 
challenged, a threshold determination must be made on that 
question prior to a decision on waiver of indebtedness.  See 
Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  A debtor 
may dispute the amount or existence of a debt, which is a 
right that may be exercised separately from a request for 
waiver or at the same time.  See 38 C.F.R. 
§ 1.911(c)(1) (2001); see also VAOPGCPREC 6-98.  The 
propriety and amount of the overpayment at issue are matters 
that are integral to a waiver determination.  See Schaper, 1 
Vet. App. at 434.  As such, the Board believes that further 
action by the RO to determine whether the creation of the 
debt at issue was proper is needed prior to further appellate 
consideration.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following action:

1.  The RO should set forth in the record 
a written paid and due audit of the 
veteran's disability pension account for 
the period of the overpayment.  This 
audit should reflect, on a month-by-month 
basis, the amounts actually paid to the 
veteran, as well as the amounts properly 
due.  A copy of the written audit should 
be inserted into the claims folder and 
another provided to the veteran and his 
representative.

2.  The RO should then adjudicate the 
issue of whether the overpayment of 
disability pension benefits at issue was 
properly created, including consideration 
of whether the overpayment was due to 
sole VA administrative error.  A 
comprehensive explanation of the RO's 
reasons and bases for that decision 
should be prepared and incorporated into 
the claims folder.  If it is determined 
that any or all of the overpayment at 
issue was improperly created, award 
action should be taken to rectify the 
error.  In any case, both the veteran and 
his representative should be informed of 
the decision made and should be allowed 
the requisite period of time for a 
response.

3.  Thereafter, if an overpayment is 
found to have been properly created, the 
veteran should be allowed an opportunity 
to submit additional evidence pertinent 
to his request for waiver of recovery of 
the assessed overpayment, including a 
complete financial status report, citing 
all current income, expenses, and assets.

4.  After the actions requested above 
have been completed, the case should be 
referred to the COWC to review the record 
and reconsider the veteran's request for 
waiver.  A formal, written record of the 
COWC's decision, including an analysis of 
the various elements to be considered, 
should be prepared and placed in the 
claims file.  A supplemental statement of 
the case is not the appropriate means for 
accomplishing this task, under proper 
appellate guidelines.

5.  If the COWC's determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
specifically addresses the issue of 
creation of the overpayment and which 
contains a recitation of the pertinent 
law and regulations governing the issue 
of proper creation, including 38 U.S.C.A. 
§ 5112 (West 1991); 38 C.F.R. § 1.965(a) 
(2001).  This document should further 
reflect detailed reasons and bases for 
the decision reached.  

When the above development has been completed, the veteran 
and his representative should be afforded the opportunity to 
respond thereto.  Thereafter, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until notified by the RO.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




